SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) made as of January 19,
2010 by and between Plastinum Polymer Technologies Corp., a Delaware corporation
(the “Company”), and Richard von Tscharner, a natural person (the “Investor”).


In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1.           Purchase and Sale of Securities; Closing.
 
1.1          Sale and Issuance of Note; Issuance of Warrant.
 
(a)           Subject to the terms and conditions of this Agreement and in
reliance on the representations and warranties set forth or referred to herein,
the Company hereby agrees to sell and issue to the Investor, and the Investor
hereby agrees to purchase from the Company, at the Closing (as hereinafter
defined), a Convertible Promissory Note in the principal amount of $2,172,000
(the “Purchase Price”), such Convertible Promissory Note to be in the form
attached hereto as Exhibit A with a maturity date of January 19, 2013 (the
"Note").  The Note, including accrued but unpaid interest thereon, will be
convertible into shares of Common Stock of the Company, par value $.01 per share
(“Common Stock”; the “Shares”), at an initial conversion price of $0.20 per
Share, subject to adjustment as provided therein.
 
(b)           In connection with the purchase and sale of the Note hereunder and
in addition thereto, the Company agrees to issue to the Investor, as additional
incentive for the purchase of the Note, at the Closing a warrant to purchase an
aggregate of 3,620,000 shares of Common Stock containing the terms and in the
form attached as Exhibit B hereto (the “Warrant”; collectively with the Note,
the “Securities”).
 
1.2          Closing.  The closing of the purchase, sale and issuance of the
Note shall take place at the offices of Westerman Ball Ederer Miller &
Sharfstein, LLP (“WBEMS”), 170 Old Country Road, Fourth Floor, Mineola, New York
11501, simultaneous with the execution hereof (the "Closing").  At the Closing,
the Company shall deliver to the Investor the duly executed Note and the duly
executed Warrant against delivery by the Investor to the Company of the Purchase
Price by wire transfer of the amount thereof to the Company’s account or by such
other method agreed to between the Investor and the Company.
 
1.3          Defined Terms Used in this Agreement.  In addition to the terms
defined elsewhere in this Agreement, the following terms used in this Agreement
shall be construed to have the meanings set forth below.
 
“Approvals” means, collectively, all actions, approvals, consents, waivers,
exemptions, Orders, authorizations, registrations, declarations, filings and
recordings.


“Business or Condition” of the Company means the business, operations, assets,
properties, earnings, prospects or condition (financial or other) of the
Company.

 
1

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Governmental Body” means any federal, state, municipal, local or other
governmental department, commission, board, bureau, agency, instrumentality,
political subdivision or taxing authority, of any country.


“Material Adverse Change; Material Adverse Effect; Materially Adverse” in, on or
with respect to, the Company, shall mean a material adverse change in the
Company’s Business or Condition, a material adverse effect on the Company’s
Business or Condition or an event which is materially adverse to the Company's
Business or Condition.


“Order” means any order, writ, injunction, decree, judgment, award,
determination, direction or demand by a Governmental Body, arbitrator or court.


“Person” means any individual, corporation, association, partnership, joint
venture, limited liability company, trust or estate, organization, business,
government or agency or political subdivision thereof, or any other entity.


“Securities Act” means the Securities Act of 1933, as amended.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor that:
 
2.1          Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as presently conducted or proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect.
 
2.2          Authorization.  All company action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the authorization, issuance and delivery of the Securities has been taken and
this Agreement, when executed and delivered by the Company and assuming due
execution and delivery by the Investor, shall constitute the valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
2.3          Valid Issuance of Securities.  The Securities when issued, sold and
delivered in accordance with the terms hereof for the consideration expressed
herein, will be duly and validly issued, fully paid and nonassessable and free
of restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws.

 
2

--------------------------------------------------------------------------------

 
 
2.4          Consents and Approvals.  No Approval by, from or with and no other
action in respect of, any Governmental Body or any other Person (including any
trustee or holder of any indebtedness, securities or other obligations of the
Company) is required (a) for or in connection with the valid execution and/or
delivery by the Company of or the performance by the Company of its obligations
under this Agreement or the consummation by the Company of the transactions
contemplated hereby, including the offer, issuance, sale and delivery by the
Company of the Securities, or (b) as a condition to the legality, validity or
enforceability as against the Company of this Agreement.
 
3.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that:
 
3.1          Authorization.  The Investor has full power and authority to enter
into this Agreement.  This Agreement, when executed and delivered by the
Investor, assuming due execution and delivery by the other parties hereto, will
constitute a valid and legally binding obligation of the Investor, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.
 
3.2          Restricted Securities.  The Investor understands that each of the
Securities is a “restricted security” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Investor must hold each of
the Securities indefinitely unless it is registered with the Securities and
Exchange Commission (“SEC”) and qualified by state authorities, or an exemption
from such registration and qualification requirements is available.
 
3.3          Foreign Investor.  If the Investor is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), the Investor hereby represents that he has satisfied himself as to the
full observance of the laws of his jurisdiction in connection with this
Agreement and the purchase of the Securities and such purchase will not violate
any applicable securities or other laws of the Investor’s jurisdiction.
 
4.           Registration.  The Company shall prepare and file with the SEC a
Form S-1 registration statement under the Securities Act covering the resale of
the number of shares of Common Stock issuable upon conversion of the Note and
exercise of the Warrant on or prior to February 1, 2010 and shall use
commercially reasonable efforts to cause the registration statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof.  In addition, the Company shall prepare and file with the SEC
another registration statement under the Securities Act covering the resale of
any additional shares of Common Stock which may be issuable under the Note;
provided, however, that the Company shall not be required to file such
additional registration statement if such additional shares of Common Stock
could otherwise be sold freely under Rule 144 under the Securities Act upon
issuance.

 
3

--------------------------------------------------------------------------------

 

5.           Miscellaneous.
 
5.1          Use of Proceeds.  The parties agree that the net proceeds from the
issuance of the Securities will be used for general working capital purposes.


5.2          Amendment of Prior Note Purchase Agreements.  Section 4
(Registration) of each of (i) that certain Note Purchase Agreement entered into
between the Company and the Investor as of June 15, 2009 and (ii) that certain
Note Purchase Agreement entered into between the Company and the Investor as of
September 25, 2009 is hereby amended by changing the date appearing in that
Section to February 1, 2010.
 
5.3          Successors and Assigns.  This Agreement may not be assigned by the
Company without the prior written consent of the Investor.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
5.4          Governing Law; Forum.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.  Each of the
parties hereto submits to the personal jurisdiction of and each agrees that all
proceedings relating hereto shall be brought in federal or state courts located
within the State of New York.
 
5.5          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
5.6          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
5.7           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier addressed to the party to be notified at such
party’s address as set forth on the signature page hereto, or as subsequently
modified by written notice, and if to the Company, with a copy to Westerman Ball
Ederer Miller and Sharfstein, LLP, 1201 RXR Plaza, Uniondale, New York 11556,
Attn: Alan C. Ederer, Esq.
 
5.8          Confidentiality.  This Agreement is confidential, and none of its
provisions or terms shall be disclosed to anyone who is not an Investor or an
officer or director of the Company or their agents, advisers or legal counsel,
unless required by law.
 
5.9          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements relating to the subject matter hereof
existing between the parties hereto are expressly canceled.  This Agreement may
be modified or amended only with the written consent of all of the parties
hereto.

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Securities Purchase
Agreement as of the date first written above.
 
PLASTINUM POLYMER TECHNOLOGIES CORP.
 
By:
/s/ Jacques Mot
 
Name:  Jacques Mot
 
Title:    President and Chief Executive Officer
 
Address:
10100 Santa Monica Blvd., Suite 300
Los Angeles, CA 90067
 
/s/ Richard von Tscharner
Richard von Tscharner
 
Address:
87 Route de Suisse
Coppet 1296
Switzerland


 
5

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF CONVERTIBLE NOTE


NEITHER THIS NOTE NOR ANY SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS NOTE NOR ANY SECURITIES
ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THIS NOTE OR SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE UNDER SUCH ACT
UNLESS SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM
UNDER THE ACT.



PLASTINUM POLYMER TECHNOLOGIES CORP.


Convertible Promissory Note



$2,172,000.00
January 19, 2010



FOR VALUE RECEIVED, the undersigned Plastinum Polymer Technologies Corp., a
Delaware corporation (referred to herein as "Borrower" or the "Company"),
promises to pay to the order of Richard von Tscharner, his successors or
permitted assigns (the "Lender"), the principal sum of Two Million One Hundred
Seventy Two Thousand Dollars ($2,172,000.00) (the "Principal Amount") on January
19, 2013 (the "Maturity Date"), together with interest on the unpaid Principal
Amount of this Note at a rate equal to ten percent (10%) per annum calculated on
the basis of a 360 day year (the "Interest Rate").  Interest accrued hereunder
shall be due and payable on January 19, 2011, January 19, 2012 and the Maturity
Date.


           Principal and interest payments due hereunder are payable in lawful
money of the United States of America to the Lender at the address set forth in
that certain Securities Purchase Agreement between the Borrower and the Investor
identified therein of even date herewith, as amended from time to time (the
"Securities Purchase Agreement") and pursuant to which this Note is issued.  The
terms and conditions of the Securities Purchase Agreement and all other loan
documents executed in connection therewith ("Loan Documents") are incorporated
by reference herein and made a part hereof.  All capitalized terms used but not
otherwise defined herein shall have the respective meanings as set forth in the
Securities Purchase Agreement.


           Section 1.  Conversion.


(a)           At any time from the original issue date hereof through the date
that this Note is paid in full, Lender shall have the right, in its sole
discretion, to convert the then outstanding Principal Amount of this Note (the
“Convertible Principal Balance”) plus accrued but unpaid interest under this
Note, in whole or in part, into Shares at an initial conversion price equal to
$0.20 per Share, subject to adjustment as provided in Section 2 herein (the
“Conversion Price”).  Any accrued but unpaid interest on any portion of the Note
that is converted into Shares wherein such interest is not converted into Shares
shall be paid by the Company at the time of such Conversion.

 
6

--------------------------------------------------------------------------------

 


(b)           Lender may convert this Note at the then applicable Conversion
Price by the surrender of this Note (properly endorsed) to the Company at the
principal office of the Borrower, together with the form of Notice of Conversion
attached hereto as Annex A (a “Notice of Conversion”) duly completed, dated and
executed, specifying therein the principal amount of this Note and/or
outstanding interest to be converted.  The “Conversion Date” shall be the date
that such Notice of Conversion and this Note is duly provided to Borrower
hereunder (or, at Lender's option, the next interest payment date with respect
to Lender's conversion of any scheduled interest payment).  In the event that
the Lender shall specify a name or names other than that of the Lender to
receive any of the Shares issuable upon such exercise of the conversion option,
the Notice of Conversion also shall be accompanied by payment of all transfer
taxes payable upon the issuance of the Shares to such specified person(s).


(c)           On the date of receipt by the Company of the duly completed, dated
and executed Notice of Conversion, this Note and applicable transfer taxes, if
any, all in accordance with Section 1(b) with respect to a conversion of any
portion of this Note, the Lender (and any person(s) receiving Shares in lieu of
the Lender) shall be deemed to have become the holder of record for all purposes
of the Shares to which such valid conversion relates.


(d)           As soon as practicable, but not in excess of five business days,
after the valid conversion of any portion of this Note, the Company, at the
Company’s expense (including the payment by the Company of any applicable
issuance and similar taxes, but excluding the transfer taxes referred to in
Section 1(b)), will cause to be issued in the name of and delivered to the
Lender (and/or such other person(s) identified in the Notice of Conversion with
respect to such conversion), certificates evidencing the number of duly
authorized, validly issued, fully paid and non-assessable Shares to which the
Lender (and/or such other person(s) identified in such Notice of Conversion),
shall be entitled to receive upon the conversion, as adjusted to reflect the
effects, if any, of the anti-dilution provisions of Section 2, such certificates
to be in such reasonable denominations as Lender may request when delivering the
Notice of Conversion.


(e)           If less than the entire Convertible Principal Balance of this Note
is being converted, the Company shall execute and deliver to the Lender a new
replacement Note (dated as of the date hereof) evidencing a principal amount
which is the percentage of the original Principal Amount equal to the portion of
the Convertible Principal Balance that has not been so converted.


Section 2.  Conversion Price Adjustment.


The initial Conversion Price as stated above shall be subject to adjustment from
time to time and such Conversion Price as adjusted shall likewise be subject to
further adjustment, all as hereinafter set forth.

 
7

--------------------------------------------------------------------------------

 


(a)           If the Company shall effect a subdivision of the Common Stock, the
Conversion Price then in effect immediately before such subdivision shall be
proportionately decreased.  If the Company shall combine the outstanding Common
Stock, the Conversion Price then in effect immediately before the combination
shall be proportionately increased.  If the Company shall make or issue a
dividend or other distribution payable in securities, then and in each such
event provision shall be made so that the holder of this Note shall receive upon
conversion hereof, in addition to the number of Shares receivable thereupon, the
amount of securities that the holder of this Note would have received had this
Note been converted into Shares on the date of such event and had such holder
thereafter during the period from the date of such event to and including the
date of conversion of this Note retained such securities receivable by such
holder as aforesaid during such period, giving effect to all adjustments called
for during such period under this paragraph.  If the Company shall reclassify
its Common Stock (including any reclassification in connection with a
consolidation or merger in which the Company is the surviving entity), then and
in each such event provision shall be made so that such holder shall receive
upon conversion hereof the amount of such reclassified shares of Common Stock
that such holder would have received had this Note been converted into Shares
immediately prior to such reclassification and had such holder thereafter,
during the period from the date of such event to and including the date of
conversion of this Note, retained such reclassified shares of Common Stock,
giving effect to all adjustments called for during such period under this
paragraph with respect to the rights of the holder of this Note.  The form of
this Note need not be changed because of any adjustment in the number of Shares
subject to this Note pursuant to this Section.


(c)           Whenever the Conversion Price shall be adjusted as provided in
this Section 2, the Company shall reasonably promptly provide notice of such
adjustment to the Lender together with a written statement from an authorized
officer of the Company, showing in reasonable detail the facts requiring such
adjustment and the Conversion Price that shall be in effect after such
adjustment.  Notwithstanding the foregoing, no adjustment in the Conversion
Price shall be required unless such adjustment would require a change of at
least 1% in such Conversion Price; provided, however, that any adjustments which
by reason of this Section are not required to be made shall be carried forward
and taken into account in any subsequent adjustment.


(d)           In case of any consolidation or merger of the Company with or into
another entity or the conveyance of all or substantially all of the assets of
the Company to another entity (collectively, an “Organic Change”), this Note
shall thereafter be convertible (to the extent such conversion is permitted
hereunder) into the number of shares of common stock or other securities or
property to which a holder of the number of shares of Common Stock of the
Company deliverable upon conversion of this Note would have been entitled had
this Note been converted immediately prior to such Organic Change and held until
after the closing of such Organic Change; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holder of this Note,
to the end that the provisions set forth herein shall be thereafter applicable,
as nearly as reasonably may be, in relation to any shares of Common Stock or
other property thereafter deliverable upon the conversion of this Note.

 
8

--------------------------------------------------------------------------------

 


Section 3.  Reservation of Common Stock.  The Borrower covenants that it will at
all times reserve and keep available solely for the purpose of issuance upon
conversion of this Note as herein provided, free from preemptive rights or any
other actual contingent purchase rights of persons other than the Lender, not
less than such number of shares of Common Stock as shall be issuable upon the
conversion of the outstanding Principal Amount of this Note and accrued and
unpaid interest hereunder and, from time to time, will take all steps necessary
to provide sufficient reserves of Shares issuable upon conversion of this
Note.  The Borrower covenants that all Shares that may be issuable upon
conversion of this Note shall, upon issue, be duly and validly authorized,
issued and fully paid and nonassessable.  No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower, or the validity or
enforceability of this Note other than such as have been met or obtained. The
execution, delivery and performance of this Note and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this will not
violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the Certificate of
Incorporation or Bylaws of the Borrower or any mortgage, indenture, contract or
other agreement to which the Borrower is a party or by which the Borrower or any
property or assets of the Borrower may be bound.


Section 4.  Voluntary Prepayments.  The Principal Amount of this Note may be
voluntarily prepaid by the Company, either in full or in part, at any time prior
to the Maturity Date; provided, however, that the Company shall give the Lender
two (2) months’ prior notice of any such prepayment and the Lender shall remain
permitted to convert all or any portion of this Note as permitted herein prior
to the prepayment.


Section 5.  Transferability.  This Note and any of the rights granted hereunder
are freely transferable by the Lender, in its sole discretion, subject to
federal and state securities law restrictions, if any.


Section 6.  Event of Default.


(a)           An "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body), and solely with respect to the events described in clauses
(ii) and (iv) such events having not been cured after 10 days notice thereof:


(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Note as and when the same shall become due and
payable (whether the Maturity Date or by acceleration or otherwise);

 
9

--------------------------------------------------------------------------------

 


(ii)           The Borrower or any subsidiary shall fail to observe or perform
any other material covenant, agreement or warranty contained in, or otherwise
commit any breach or default of any provision of this Note or any Loan Document
to which it is a party;


(iii)           The Borrower or any subsidiary shall commence, or there shall be
commenced against the Borrower or any subsidiary, a proceeding under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Borrower or any subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or
subsidiary or there is commenced against the Borrower or subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 90 days; or the Borrower or subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or subsidiary suffers any appointment of
any custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 90 days; or the Borrower or subsidiary makes a general assignment for
the benefit of creditors; or the Borrower or subsidiary shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Borrower or subsidiary shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Borrower
or subsidiary for the purpose of effecting any of the foregoing; or


           (iv)           The Borrower or any subsidiary shall default in any of
its obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any leasing or factoring
arrangement of the Borrower, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable.


(b)           Following an uncured Event of Default, the Interest Rate shall
increase to fifteen percent (15%) per annum immediately following such Event of
Default; provided, that the Interest Rate shall thereafter revert back to the
prior Interest Rate upon all Events of Default being cured. Upon the occurrence
of an Event of Default hereunder, the entire Principal Amount of this Note
together with any accrued but unpaid interest shall automatically become due and
payable.  The failure of the Lender to exercise any of its rights hereunder in
any particular instance shall not constitute a waiver of the same or of any
other right in that or any subsequent instance with respect to the Lender or any
subsequent holder.  The Lender need not provide and the Borrower hereby waives
any presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.

 
10

--------------------------------------------------------------------------------

 


Section 7.  Notices.  Any and all notices, requests, documents or other
communications or deliveries required or permitted to be given or delivered
hereunder shall be delivered in accordance with the notice provisions of the
Securities Purchase Agreement.
 
Section 8.  Usury.  It is expressly agreed and provided that the total liability
of the Company under the Loan Documents for payments in the nature of interest
shall not exceed the maximum lawful rate authorized under applicable law (the
“Maximum Rate”), and, without limiting the foregoing, in no event shall any rate
of interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
the Loan Documents exceed such Maximum Rate.  It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Loan Documents is
increased or decreased by statute or any official governmental action subsequent
to the date hereof, the new maximum contract rate of interest allowed by law
will be the Maximum Rate applicable to the Loan Documents from the effective
date forward, unless such application is precluded by applicable law.  If under
any circumstances whatsoever, interest in excess of the Maximum Rate is paid by
the Company to Lender with respect to indebtedness evidenced by the Loan
Documents, such excess shall be applied by Lender to the unpaid principal
balance of any such indebtedness or be refunded to the Company, the manner of
handling such excess to be at Lender’s election.


Section 9.  Governing Law; Forum.  This Note and the provisions hereof are to be
construed according to and are governed by the laws of the State of New York,
without regard to principles of conflicts of laws thereof.  The Company submits
to the personal jurisdiction of and agrees that all proceedings relating hereto
shall be brought in federal or state courts located within the State of New
York.


Section 10.  Successors and Assigns.  Subject to applicable securities laws,
this Note and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of Lender.


Section 11.  Amendment.  This Note may be modified or amended or the provisions
hereof waived only with the written consent of the Lender and the Company.


Section 12.  Severability.  Wherever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Note.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]


 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Convertible Promissory Note to
be duly executed by a duly authorized officer as of the date first above
indicated.



 
PLASTINUM POLYMER TECHNOLOGIES CORP.
   
By:
 
   
   
Name:  Jacques Mot
   
Title:    President and Chief Executive Officer


 
12

--------------------------------------------------------------------------------

 


ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Promissory Note


           The undersigned Lender hereby elects to convert $__________ principal
and $_____ interest currently outstanding and owed under the Convertible
Promissory Note issued to Richard von Tscharner at a Conversion Price of $___
(the “Note”) and to purchase ___________ shares of Common Stock of Plastinum
Polymer Technologies Corp. issuable upon conversion of such Note, and requests
that certificates for such securities shall be issued in the name of:
 

  
(please print or type name and address)
 
 
(please insert social security or other identifying number)
 
and be delivered as follows:
 
 
please print or type name and address)
 
 
(please insert social security or other identifying number)
   
Lender Name:
 



By:
 
 
Name:
 
Title:



Conversion Date:
  

 
 
13

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF WARRANT


PLASTINUM POLYMER TECHNOLOGIES CORP.
WARRANT
 
January 19,  2010
 
THIS WARRANT, AND ALL SHARES OF STOCK ISSUABLE UNDER THIS WARRANT, HAVE BEEN AND
WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"). SUCH SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.


This Warrant is issued pursuant to the Securities Purchase Agreement dated of
even date herewith between Plastinum Polymer Technologies Corp., a Delaware
corporation (the “Company”), and Richard von Tscharner, a natural person (the
“Securities Purchase Agreement”).  This Warrant is entitled to certain
registration rights pursuant to Section 4 of the Securities Purchase
Agreement.  The number of shares issuable upon exercise of this Warrant shall be
subject to adjustment in accordance with the terms hereof.


THIS CERTIFIES THAT, for value received, RICHARD VON TSCHARNER, a natural person
(the "Investor", “Lender” or the “Holder”), or his permitted assigns is
entitled, subject to the terms and conditions of this Warrant, at any time
following the Effective Date and before 5:30 P.M. New York City time on the
Expiration Date, to purchase from the Company, 3,620,000 shares of Common Stock
(such shares and all other shares issued or issuable pursuant to this Warrant
referred to hereinafter as "Warrant Stock"). The initial "Purchase Price" per
share shall be equal to $0.20 for an aggregate Purchase Price for all Warrant
Stock equal to $724,000.


1.           DEFINITIONS: As used in this Warrant, the following terms shall
have the following respective meanings:


“Affiliate” when used with respect to any Person, shall mean (a) any other
Person which, directly or indirectly, controls or is controlled by or is under
common control with such Person, and (b) any executive officer or director of
such Person and any executive officer, director or general partner of the other
Person which controls such Person.  For the purposes of this definition,
"control" (including the correlative meanings of the terms "controlling",
"controlled by" and "under common control with"), with respect to any Person,
shall mean possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.


“Common Stock” shall mean the common stock, $.01 par value per share, of the
Company.

 
14

--------------------------------------------------------------------------------

 
 
“Effective Date" shall mean the date first written above.


"Expiration Date" shall mean the date that is the three (3) year anniversary of
the Effective Date.


"Fair Market Value" of a share of Warrant Stock as of a particular date shall
mean:


(a)           If traded on a securities exchange or a NASDAQ Market, the Fair
Market Value shall be deemed to be the average of the closing price of the
Warrant Stock on such exchange or market over the five (5) trading days ending
on the day immediately prior to the applicable date of valuation;


(b)           If actively traded over-the-counter, the Fair Market Value shall
be deemed to be the average of the closing bid prices over the five (5) trading
days ending on the day immediately prior to the applicable date of valuation;
and


(c)           If there is no active public market, the Fair Market Value shall
be the value thereof, as agreed upon by the Company and the Holder; provided,
however, that if the Company and the Holder cannot agree on such value, such
value shall be determined by an independent valuation firm experienced in
valuing businesses such as the Company and jointly selected in good faith by the
Company and the Holder. Fees and expenses of the valuation firms shall be paid
solely by the Company.


"Holder" shall mean the Investor, his successors or assigns.


"Person" shall mean any individual, corporation, partnership, limited liability
company, trust or other entity or organization, including any governmental
authority or political subdivision thereof.


"Registered Holder" shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.


"SEC" shall mean the United States Securities and Exchange Commission.


"Warrant" shall mean this Warrant and any warrant delivered in substitution or
exchange therefor as provided herein.


2.            EXERCISE OF WARRANT.


2.1           Payment.  Subject to compliance with the terms and conditions of
this Warrant and applicable securities laws, this Warrant may be exercised, in
whole or in part at any time or from time to time, from and after the Effective
Date and on or before the Expiration Date by delivery (including, without
limitation, delivery by facsimile) of the form of Notice of Exercise attached
hereto as Exhibit 1 (the "Notice of Exercise"), duly executed by the Holder, to
the Company at its then principal office, and as soon as practicable after such
date, surrendering:

 
15

--------------------------------------------------------------------------------

 
 
(a)           this Warrant at the principal office of the Company, and


(b)           payment in cash, by check or by wire transfer of an amount equal
to the product obtained by multiplying the number of shares of Warrant Stock
being purchased upon such exercise by the then effective Purchase Price (the
"Exercise Amount").


2.2          Net Issue Exercise.  In lieu of the payment methods set forth in
Section 2.1(b) above, the Holder may elect to exchange all or some of the
Warrant for shares of Warrant Stock equal to the value of the amount of the
Warrant being exchanged on the date of exchange. If the Holder elects to
exchange this Warrant as provided in this Section 2.2, the Holder shall tender
to the Company the Warrant for the amount being exchanged, along with written
notice of the Holder's election to exchange some or all of the Warrant, and the
Company shall issue to the Holder the number of shares of the Warrant Stock
computed using the following formula:


X = Y (A-B)
A


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock (as adjusted to the date of
such calculation).


All references herein to an "exercise" of the Warrant shall include an exchange
pursuant to this Section 2.2.


2.3          "Easy Sale" Exercise  In lieu of the payment methods set forth in
Section 2.1(b) above, when permitted by law and applicable regulations
(including exchange, NASDAQ and Financial Industry Regulatory Authority
(“FINRA”) rules and including that all shares so issued will be deemed to be
fully paid, non-assessable and properly listed or admitted for trading), the
Holder may pay the Purchase Price through a "same day sale" commitment from the
Holder (and if applicable a broker-dealer that is a member of FINRA (a “FINRA
Dealer”)), whereby the Holder irrevocably elects to exercise this Warrant and to
sell a portion of the shares so purchased to pay for the Purchase Price and the
Holder (or, if applicable, the FINRA Dealer) commits upon sale (or, in the case
of the FINRA Dealer, upon receipt) of such shares to forward the Purchase Price
directly to the Company.

 
16

--------------------------------------------------------------------------------

 


2.4          Stock Certificates; Fractional Shares.  As soon as practicable on
or after any date of exercise of this Warrant pursuant to this Section 2, the
Company shall issue and deliver to the Person or Persons entitled to receive the
same a certificate or certificates for the number of whole shares of Warrant
Stock issuable upon such exercise, together with cash in lieu of any fraction of
a share equal to such fraction of the current Fair Market Value of one whole
share of Warrant Stock as of the date of exercise of this Warrant. No fractional
shares or scrip representing fractional shares shall be issued upon an exercise
of this Warrant.


2.5          Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Warrant Stock purchasable hereunder. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above. The Person
entitled to receive the shares of Warrant Stock issuable upon exercise of this
Warrant shall be treated for all purposes as the holder of record of such shares
as of the close of business on the date the Holder is deemed to have exercised
this Warrant.


2.6          Purchase Price Adjustment.


(a)           If the Company shall effect a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before such
subdivision shall be proportionately decreased.  If the Company shall combine
the outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased.  If the
Company shall make or issue a dividend or other distribution payable in
securities, then and in each such event provision shall be made so that the
holder of this Warrant shall receive upon exercise hereof, in addition to the
number of shares of Common Stock receivable thereupon, the amount of securities
that the holder of this Warrant would have received had this Warrant been
exercised for Common Stock on the date of such event and had such holder
thereafter during the period from the date of such event to and including the
date of exercise of this Warrant retained such securities receivable by such
holder as aforesaid during such period, giving effect to all adjustments called
for during such period under this paragraph.  If the Company shall reclassify
its Common Stock (including any reclassification in connection with a
consolidation or merger in which the Company is the surviving corporation), then
and in each such event provision shall be made so that such holder shall receive
upon exercise hereof the amount of such reclassified Common Stock that such
holder would have received had this Warrant been exercised for Common Stock
immediately prior to such reclassification and had such holder thereafter,
during the period from the date of such event to and including the date of
exercise of this Warrant, retained such reclassified Common Stock, giving effect
to all adjustments called for during such period under this paragraph with
respect to the rights of the holder of this Warrant.


(b)           Whenever the Purchase Price shall be adjusted as provided in this
Section 2.6, the Company shall forthwith provide notice of such adjustment to
the holder of this Warrant together with a statement, certified by the chief
financial officer of the Company, showing in detail the facts requiring such
adjustment and the Purchase Price that shall be in effect after such
adjustment.  Notwithstanding the foregoing, no adjustment in the Purchase Price
shall be required unless such adjustment would require a change of at least 1%
in such Purchase Price; provided, however, that any adjustments which by reason
of this paragraph (b) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment.

 
17

--------------------------------------------------------------------------------

 
 
                      (c)           In case of any consolidation or merger of
the Company with or into another corporation or the conveyance of all or
substantially all of the assets of the Company to another corporation, this
Warrant shall thereafter be exercisable (to the extent such exercise is
permitted hereunder) into the number of shares of stock or other securities or
property to which a holder of the number of shares of Common Stock of the
Company deliverable upon exercise of this Warrant would have been entitled upon
such consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holder of this
Warrant, to the end that the provisions set forth herein shall be thereafter
applicable, as nearly as reasonably may be, in relation to any shares of stock
or other property thereafter deliverable upon the exercise of the this Warrant.


3.           VALID ISSUANCE; TAXES.  All shares of Warrant Stock issued upon the
exercise of this Warrant shall be validly issued, fully paid and non-assessable;
provided that the Company shall pay all taxes and other governmental charges
that may be imposed in respect of the issue or delivery thereof. The Company
shall not be required to pay any tax or other charge imposed in connection with
any transfer involved in the issuance of any certificate for shares of Warrant
Stock in any name other than that of the Registered Holder of this Warrant, and
in such case the Company shall not be required to issue or deliver any stock
certificate or security until such tax or other charge has been paid, or it has
been established to the Company's reasonable satisfaction that no tax or other
charge is due.


4.           LOSS OR MUTILATION. Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company shall execute and deliver in lieu thereof a new Warrant of like
tenor as the lost, stolen, destroyed or mutilated Warrant.


5.           RESERVATION OF WARRANT STOCK. The Company hereby covenants that at
all times there shall be reserved for issuance and delivery upon exercise of
this Warrant such number of shares of Warrant Stock, Common Stock or other
shares of capital stock of the Company as are from time to time issuable upon
exercise of this Warrant and, from time to time, will take all steps necessary
to amend its Certificate of Incorporation to provide sufficient reserves of
shares of Warrant Stock issuable upon exercise of this Warrant. All such shares
shall be duly authorized, and when issued upon such exercise, shall be validly
issued, fully paid and non-assessable, free and clear of all liens, security
interests, charges and other encumbrances or restrictions on sale and free and
clear of all preemptive rights, except encumbrances or restrictions arising
under federal or state securities laws. Issuance of this Warrant shall
constitute full authority to the Company's officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Warrant Stock upon the exercise of this Warrant.

 
18

--------------------------------------------------------------------------------

 
 
6.           RESTRICTIONS ON TRANSFER. The Holder, by acceptance hereof, agrees
that, absent an effective registration statement filed with the SEC under the
Act covering the disposition or sale of this Warrant or the Warrant Stock issued
or issuable upon exercise hereof, as the case may be, and registration or
qualification under applicable state securities laws, such Holder will not sell,
transfer, pledge, or hypothecate any portion or all of this Warrant or the
Warrant Stock, as the case may be, unless either (a) the Company has received an
opinion of counsel, in form and substance reasonably satisfactory to the
Company, to the effect that such registration is not required in connection with
such disposition or (b) the sale of such securities is made pursuant to Rule 144
under the Act.


7.           NOTICE.  Any notices required or permitted to be given under the
terms of this Warrant shall be in writing and shall be deemed sufficient upon
delivery, when delivered personally or by overnight courier, in each case
addressed to a party.  The addresses for such communications shall be:


If to the Holder:   
Richard von Tscharner
 
87 Route de Suisse
 
Coppet 1296
 
Switzerland
   
   If to the Company:      
Plastinum Polymer Technologies Corp.
 
10100 Santa Monica Blvd., Suite 300
 
Los Angeles, California 90067
   
With a copy to (which shall not constitute notice):
     
Westerman Ball Ederer Miller & Sharfstein, LLP
 
1201 RXR Plaza
 
Uniondale, New York 11556
 
Attn:  Alan C. Ederer, Esq.

 
8.           HEADINGS; SECTION REFERENCE.  The headings in this Warrant are for
purposes of convenience in reference only, and shall not be deemed to constitute
a part hereof.  All Section references herein are references, to Sections of
this Warrant unless specified otherwise.


9.           LAW GOVERNING.  This Warant and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law.  Each of the parties
hereto submits to the personal jurisdiction of and each agrees that all
proceedings relating hereto shall be brought in federal or state courts located
within the State of New York.  In any action, lawsuit or proceeding brought to
enforce or interpret the provisions of this Warrant and/or arising out of or
relating to any dispute between the parties, the prevailing party with respect
to each specific issue in a matter shall be entitled to recover all of his or
its costs and expenses relating to such issue (including without limitation,
reasonable attorney’s fees and disbursements) in addition to any other relief to
which such party may be entitled..

 
19

--------------------------------------------------------------------------------

 
 
10.           NO IMPAIRMENT. The Company will not, by amendment of its
Certificate of Incorporation or bylaws, or through reorganization,
consolidation, merger, dissolution, issue or sale of securities, sale of assets
or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Registered Holder of this Warrant against impairment. Without limiting the
generality of the foregoing, the Company: (a) will not increase the par value of
any shares of stock issuable upon the exercise of this Warrant above the amount
payable therefor upon such exercise and (b) will take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Warrant Stock upon exercise of this
Warrant.


11.           SEVERABILITY. If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


12.           COUNTERPARTS. For the convenience of the parties, any number of
counterparts of this Warrant may be executed by the parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.


13.           NO INCONSISTENT AGREEMENTS. The Company will not on or after the
date of this Warrant enter into any agreement with respect to its securities
which is inconsistent with the rights granted to the Holder or otherwise
conflicts with the provisions hereof.


14.           SATURDAYS, SUNDAYS AND HOLIDAYS. If the Expiration Date falls on a
Saturday, Sunday or legal holiday, the Expiration Date shall automatically be
extended until 5:30 P.M. the next business day.


15.           FACSIMILE SIGNATURE.  In the event that any signature is delivered
by facsimile transmission, PDF, electronic signature or other similar electronic
means, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned duly authorized representative of the
Company has executed this Warrant as of the day and date first written above.
 
PLASTINUM POLYMER TECHNOLOGIES CORP.
   
By:
 
 
Name:  Jacques Mot
 
Title:    President and Chief Executive Officer

 
 
21

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF EXERCISE


(To be executed upon exercise of Warrant)
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate of Plastinum Polymer Technologies
Corp. for ___ shares of Warrant Stock:


 
1.
Tenders herewith payment of the exercise price in full in the form of cash or a
certified or official bank check in same-day funds in the amount of $_______ for
__________ such securities.



 
2.
Elects the Net Issue Exercise option pursuant to Section 2.2 of the Warrant, and
accordingly requests delivery of a net of _________ of such securities,
according to the following calculation:



 
X = Y (A-B)
(       )= (    ) [(           ) - (         )]

         A                                                 (_______)


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of the Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock.


 
3.
Elects the Easy Sale Exercise option pursuant to Section 2.3 of the Warrant, and
accordingly requests delivery of a net of ________ of such securities to the
brokerage firm identified below and attaches the agreement of said firm to pay
to the Company out of the proceeds of sale the purchase price of the Warrant
Shares.



Unless Easy Sale Exercise is elected above, in which case the Warrant Shares
shall be issued to the Warrant Holder’s account at said brokerage firm, please
issue a certificate or certificates for such securities in the name of, and pay
any cash for any fractional share to (please print name, address and social
security number):


Name:
 
Address:
 
Signature:
 


 
22

--------------------------------------------------------------------------------

 
 
Date:                  ______________________________________


Note: The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.


If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.
 
 
23

--------------------------------------------------------------------------------

 